Name: 77/752/EEC: Commission Decision of 21 November 1977 on the implementation of the reform of agricultural structures in France pursuant to Directive 72/160/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  Europe;  economic policy;  agricultural policy;  agricultural structures and production
 Date Published: 1977-12-06

 Avis juridique important|31977D075277/752/EEC: Commission Decision of 21 November 1977 on the implementation of the reform of agricultural structures in France pursuant to Directive 72/160/EEC (Only the French text is authentic) Official Journal L 312 , 06/12/1977 P. 0017 - 0017COMMISSION DECISION of 21 November 1977 on the implementation of the reform of agricultural structures in France pursuant to Directive 72/160/EEC (Only the French text is authentic) (77/752/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (1), and in particular Article 9 (3) thereof, Whereas on 1 July 1977 the French Governement notified, pursuant to Article 8 (4) of Directive 72/160/EEC, decree No 77-468 of 4 May 1977 amending decree No 74-131 of 20 February 1974 on the granting of a retirement annuity to elderly farmers ceasing to practise farming; Whereas under Article 9 (3) of Directive 72/160/EEC the Commission has to decide whether, having regard to decree No 77-468, the provisions governing the implementation in France of Directive 72/160/EEC, which form the subject of Commission Decision 77/207/EEC of 2 March 1977 (2), continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 6 of Directive 72/160/EEC; Whereas the amendments provided for in decree No 77-468 to the existing rules governing the cessation of farming are consistent with the objectives and provisions of Directive 72/160/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 Having regard to the amendments contained in decree No 77-468 of 4 May 1977 amending decree 74-131 of 20 February 1974, the provisions implementing Directive 72/160/EEC in France continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 6 of Directive 72/160/EEC. Article 2 This Decision is addressed to France. Done at Brussels, 21 November 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 9. (2)OJ No L 64, 10.3.1977, p. 15.